Exhibit 99.1 Annual Shareholder's Meeting February 21, 2013, at 4:00pm Eau Claire Golf and Country Club Welcome and Introduction * Edward H. Schaefer President and CEO * Mark Oldenberg Chief Financial Officer 2 Forward Looking Statements Cautionary Note Regarding Forward Looking Statements This presentation includes forward-looking statements about the financial condition, results of operations and business of Citizens Community Bancorp, Inc. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words, "believe", "expect", “anticipate”, "intend", "plan", "estimate" or words of similar meaning, or future or conditional verbs such as, "would", "should", '"could", or "may." These forward-looking statements are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements in this presentation are inherently subject to many uncertainties in our operations and business environment. These uncertainties include general economic conditions, in particular, relating to consumer demand for our products and services; our ability to maintain current deposit and loan levels at current interest rates; deteriorating credit quality, including changes in the interest-rate environment reducing interest margins; prepayment speeds, loan origination and sale volumes, charge-offs and loan loss provisions; and other matters described in the Company's SEC filings, including under the section "Risk Factors" in Item 1A of the Company's Form 10-K Report for the fiscal year ending September 30, 2012. Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements. The forward-looking statements made herein are only made as of the date of this presentation and we undertake no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances occurring after the date of this release. 3 A Bank For the Future Building On Our Strengths And Opportunities * Credit * Capital * Compliance * Creating Shareholder Value *
